 


 HR 316 ENR: Collinsville Renewable Energy Production Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 316 
 
AN ACT 
To reinstate and transfer certain hydroelectric licenses and extend the deadline for commencement of construction of certain hydroelectric projects. 
 
 
1.Short titleThis Act may be cited as the Collinsville Renewable Energy Production Act.
2.DefinitionsIn this Act:
(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
(2)LicenseThe term license means—
(A)the license for Commission project number 10822;
(B)the license for Commission project number 10823; or
(C)both.
(3)TownThe term Town means the town of Canton, Connecticut.
3.Reinstatement, extension, and transfer of expired licensesNotwithstanding the termination of the license, the Commission may, at the request of the Town, in accordance with section 4(a), and after reasonable notice—
(1)reinstate the licence;
(2)extend for 2 years after the date on which the license is reinstated the time period during which the licensee is required to commence the construction of the project subject to the license; and
(3)subject to section 4, transfer the license to the Town.
4.Conditions of transfer
(a)Application for transferThe Town may request the reinstatement, extension, and transfer of the license by filing an application for approval of the transfer.
(b)Contents of applicationThe application for approval of the transfer shall set forth in appropriate detail the qualifications of the Town to hold the license and to operate the property under license, which qualifications shall be the same as those required of applicants for the license.
(c)Commission approvalThe Commission may approve the transfer on a showing that the transfer is in the public interest.
(d)Terms and conditions of licensesThe Town shall be subject to—
(1)all the conditions of the license and all the provisions and conditions of the Federal Power Act (16 U.S.C. 791a et seq.), as though the Town were the original licensee; and
(2)any additional terms and conditions the Commission determines to be necessary, including conditions for the protection, mitigation, and enhancement of fish and wildlife and related habitat under sections 10(j) and 18 of the Federal Power Act (16 U.S.C. 803(j), 811).
5.AdministrationThe Commission shall supplement the environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) prepared in connection with the issuance of the original license to examine all new circumstances and information relevant to environmental concerns and bearing on the reinstatement of the license or the impact of the license. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
